STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

TIMOTHY      COMANS                                                          NO.     2021    CW    0935


VERSUS


STATE      FARM       MUTUAL       AUTOMOBILE

INSURANCE         COMPANY,
                                                                             FEBRUARY       23,    2022
TIMBERLINE            TRADING       OF

MISSOURI,         LLC       AND    MICHAEL
GLOBE




In   Re:          Cincinnati             Insurance       Company,     applying     for    supervisory
                  writs,          19th       Judicial     District       Court,    Parish         of   East
                  Baton       Rouge,         No.   653413.




BEFORE:           WHIPPLE,          C. J.,     PENZATO     AND    HESTER,   JJ.


        WRIT          DISMISSED.               This      writ      application       is      dismissed

pursuant         to    relator' s         voluntary motion to            dismiss,     which       advised

that       the   parties           settled         all   claims    and   controversies        existing
between          them        in     this       matter      and     requested       that     this       writ

application            be    dismissed.




                                                         VGW

                                                         AHP
                                                         CHH




COURT      OF ` APPEAL,           FIRST    CIRCUIT




92AAIL; j
       DEPUTY         CLEIFEF        COURT
             FOR      THE     COURT